Callahan, J.
(dissenting). The contract in this case provided “ Arbitration: Differences, if any, to be settled by arbitration in accordance with the Rules of the American Spice Trade Association, New York.”
The rules of the American Spice Trade Association, New York, provide for a standard form of arrival contract, containing the provisions: “ AH questions and controversies, and all claims arising under this Contract shall be submitted to and settled by Arbitration under the Buies of The American Spice Trade Association printed on the reverse side hereof. This contract is made as of in New York.”
Said rules of the American Spice Trade Association, New York, also provide:
Rule 1. ‘‘ Disputes.— Any question, controversy or claim Avhatever between buyer and seller, arising out of this contract, not adjusted by mutual agreement, shall be settled by arbitration in New York under the rules herein provided.”
Rule 15. ‘ ‘ Arbitration.— The following regulations shall govern all arbitrations held under this contract. * * *.
“ E. Award.— The award of such arbitrators and umpire or sole arbitrator shall be final and binding on both parties * * *. Settlement under an arbitration award or award of the Arbitration Committee shall be made within ten days from the date of such award, and if not so settled, judgment may be entered thereon in accordance with the practice of any Court having jurisdiction.”
Bead together these rules provide for a contract made as of in New York with arbitration in New York, and for the right to the entry of a judgment in accordance with the practice of any court having jurisdiction.
We think that these provisions are sufficiently broad to warrant a holding that it was the intention of the parties that any award in arbitration could be enforced by a judgment to be entered in a New York court having jurisdiction of arbitration proceedings maintained therein, and did not require jurisdiction in personam based on residence of the parties.
In Gilbert v. Burnstine (255 N. Y. 348) it was said that “ Defendants’ agreement without reservation to arbitrate in London according to the English statute necessarily implied a submission to the procedure whereby that law is there enforced. Otherwise the inference must be drawn that they never intended to abide by their pledge. They contracted that the machinery by which their arbitration might proceed would be foreign machinery operating from the foreign court.”
*635Sargant v. Monroe (268 App. Div. 123) holds nothing con-, trary to the views herein expressed. In that case the contract merely provided for arbitration in London and contained no provision for an entry of judgment upon an award.
The' order should be affirmed.
Martin, P. J., and Glen non, J., concur with Wasservogel, J.; Callahan, J., dissents in opinion in which Townley, J., concurs.
Order reversed, with $20 costs and disbursements, and the motion to vacate the judgment and the subpoena duces tecum granted. Settle order on notice.